El Juez Asociado Señor Kolthoff Caraballo
emitió la opinión del Tribunal.
En Unisys v. Ramallo Brothers, 128 DPR 842 (1991), atendimos una controversia muy similar a la que nos *9ocupa en este caso. En aquella ocasión, una entidad corpo-rativa, Unisys Puerto Rico, Ine., presentó una reclamación sobre cobro de dinero por la venta de un equipo de compu-tadoras en contra de otra corporación, Ramallo Brothers Printing, Inc. (Ramallo). A su vez, Ramallo presentó una demanda contra tercero en contra de Management Information Corporation (Management), en la cual solicitó la resolución de su contrato de suministro de un sistema de programación con esa compañía. Ante ello, Management exigió el cumplimiento específico de la cláusula de selec-ción de foro que pactó con Ramallo para que la controversia entre éstos se dilucidara en los tribunales de Michigan. No obstante, Ramallo se opuso a la solicitud por entender que Management era una parte indispensable en el pleito original y que, por lo tanto, su exclusión derrotaría la política pública del Estado de que comparezcan en el pleito todas aquellas partes indispensables para que puedan adjudi-carse las controversias.
A esos fines, en Unisys v. Ramallo Brothers, supra, reconocimos que las cláusulas contractuales de selección de foro son prima facie válidas y que quien se oponga a su aplicación tendrá el peso de la prueba. No obstante, adop-tamos cuatro circunstancias en las cuales no se aplicarán las cláusulas de selección de foro; éstas son las siguientes: (1) el foro seleccionado resulta ser irrazonable e injusto; (2) de ventilarse el caso, en dicho foro se incurriría en una clara y patente inequidad, o sería irrazonable o injusto; (3) la cláusula no es válida porque fue negociada mediando fraude o engaño, y (4) la implantación de dicha cláusula derrotaría la política pública del Estado.(1) Luego de eva-luar la controversia enmarcada en los criterios señalados, resolvimos que —según las circunstancias particulares de ese caso— no procedía la implantación de la cláusula de *10selección de foro, pues ello resultaría en una clara y pa-tente inequidad para todas las partes del caso.(2)
Como indicamos, las circunstancias de este caso son muy parecidas a las de Unisys v. Ramallo Brothers, supra, excepto que en esta ocasión nos corresponde aclarar el al-cance de la tercera excepción al cumplimiento de una cláu-sula de selección de foro. Es decir, nos corresponde puntua-lizar cuál es el fraude o engaño capaz de invalidar una cláusula contractual de selección de foro. Resolvemos que es el fraude o engaño en la inclusión de la cláusula de selección de foro, y no aquel relacionado a la firma del con-trato, el que hace ineficaz la cláusula.
Además, debemos determinar si al evaluar una petición de sentencia sumaria para exigir el cumplimiento especí-fico de una cláusula contractual de selección de foro, los hechos en controversia, para ser considerados, deben cir-cunscribirse a los fundamentos por los cuales se solicita la sentencia sumaria. Resolvemos que sí. Los hechos son los siguientes.
H
El 10 de abril de 2015, mediante la presentación de una Demanda Enmendada, la Sra. Gladys Bobé, el Sr. Nelson Ramos Irizarry, la Sra. Lymarie Rivera, la Sra. Saribel Ma-tienzo, el Sr. Carlos Plá y la Sra. María Fernández, entre otros (los recurridos), presentaron una solicitud de senten-cia declaratoria e injunction contra UBS Financial Services Incorporated of Puerto Rico, Inc. (UBS-PR o peticionaria). En esencia, los recurridos solicitaron que se declararan nu-los ciertos contratos de líneas de crédito que éstos suscribie-ron con la compañía UBS Bank USA (UBS-USA), entidad predecesora en interés de UBS-PR.(3) A esos efectos, alega-*11ron que los referidos préstamos se aprobaron mediante fraude y engaño, pues ellos ignoraban que UBS-PR y sus corredores habían incurrido en violaciones de ley al tratar de manipular el valor en el mercado de esas inversiones y al ofrecerles tomar dinero prestado de UBS-USA, una entidad cuya existencia supuestamente desconocían. Además, argü-yeron que eran ilegales, ya que UBS-USA, la compañía que originó los préstamos, no estaba autorizada según las leyes de Puerto Rico para hacer negocios en nuestra jurisdicción.
El 22 de abril de 2015, UBS-PR presentó una moción de desestimación por falta de jurisdicción ante el Tribunal de Primera Instancia. En síntesis, alegó que ese foro no tenía jurisdicción para atender el asunto, pues los contratos in-cluían una cláusula de selección de foro que establecía que cualquier disputa o reclamación que surgiera en torno a los préstamos otorgados debía presentarse en los tribunales de Utah. Específicamente, la cláusula, firmada por los re-curridos y UBS-USA, dispone lo siguiente:
(17) Choice of Forum; Waiver of Jury Trial—
a) Any suit, action or proceeding arising out or related to this agreement or the transactions contemplated by this agreement or any judgment entered by any court regarding this agreement or the transactions contemplated by this agreement will be brought and maintained exclusively in the Third Judicial District Court for the State of Utah or in the United States District Court for the State of Utah. Each of the loan parties irrevocably submits to the jurisdiction of the courts of the Third Judicial District Court for the State of Utah and of the United States District Court for the State of Utah for the purpose of any such action or proceeding as set forth above and irrevocably agrees to be bound by any judgment rendered thereby in connection with such action or proceeding. Each of the loan parties irrevocably waives, to the fullest extent permitted by law, any objection which it may have now or in the future to the laying of venue of any such action or proceeding brought *12in any such court referred to above and any claim that any such action or proceeding has been brought in an inconvenient forum. (Énfasis suplido).(4)
Por su parte, los recurridos presentaron su oposición a la moción de desestimación, en la cual alegaron que la cláusula de selección de foro era inaplicable. Ello pues, la entidad con la que habían pactado la cláusula (UBS-USA) ya no era parte en el pleito y, por ende, UBS-PR no podía invocar su cumplimiento.
Así las cosas, el Tribunal de Primera Instancia emitió una Orden, en la cual determinó que la cláusula de selec-ción de foro invocada por UBS-PR no le aplicaba a esa entidad. A su vez, ordenó que se continuara con el descu-brimiento de prueba, según había sido calendarizado.
Consecuentemente, UBS-PR presentó un recurso de cer-tiorari ante el Tribunal de Apelaciones, KLCE201500624, junto a una moción en auxilio de jurisdicción para parali-zar el trámite ante el Tribunal de Primera Instancia. El foro apelativo intermedio expidió el auto y confirmó la de-terminación del tribunal de instancia. No obstante, en su Sentencia señaló que la controversia en este caso se tra-taba del cumplimiento estricto de una cláusula contractual. A su vez, indicó que el foro de instancia aún tenía que resolver el asunto sobre la validez de la cláusula para determinar el foro judicial en el que se atendería y adjudicaría el pleito en sus méritos.
Inconforme, UBS-PR acudió ante este Tribunal y señaló que el Tribunal de Apelaciones incidió al confirmar la de-terminación del foro de instancia. En ese entonces, esta Curia denegó tanto la solicitud de auxilio de jurisdicción como la petición de certiorari.
Posteriormente, UBS-PR presentó una moción de sen-tencia sumaria ante el Tribunal de Primera Instancia. En ese escrito la peticionaria, como sucesora de todos los inte-*13reses de UBS-USA sobre las líneas de crédito otorgadas a los recurridos, solicitó que se ordenara el cumplimiento es-pecífico de la cláusula de selección de foro y, por ende, se desestimara el pleito ante el tribunal de instancia. Es de-cir, explicó que el pleito en sus méritos debía presentarse por los recurridos en el foro seleccionado por las partes: los tribunales de Utah.
Por su parte, los recurridos presentaron su oposición a la moción de sentencia sumaria, en la cual argüyeron prin-cipalmente que no procedía la desestimación del pleito, ya que el tribunal de instancia había resuelto que la cláusula de selección de foro no le aplicaba a UBS-PR y que la de-terminación había advenido final, firme e inapelable. Ade-más, sostuvieron que existía una controversia genuina de hechos en cuanto a si UBS-USA accedió a prestarles dinero a los recurridos y si éstos aceptaron repagarlo. A esos efec-tos, los recurridos señalaron que, de varias deposiciones de algunos de los recurridos surgía, que éstos desconocían que UBS-USA y UBS-PR eran entidades separadas y que esta-ban haciendo negocios con UBS-USA.
Luego de examinar los argumentos de las partes, el foro de instancia denegó la solicitud por entender que existían hechos materiales en controversia. A su vez, en cuanto al asunto de la cláusula de selección de foro, dispuso que ya había sido resuelto por ese tribunal y confirmado por los foros superiores.
Así pues, UBS-PR acudió nuevamente ante el Tribunal de Apelaciones mediante una petición de certiorari, KLCE201600324, en la cual argüyó que el foro de instancia incidió al no desestimar sumariamente la demanda y al no ordenar el cumplimiento de la cláusula de selección de foro allí invocada.
Así las cosas, el foro apelativo intermedio coincidió con la determinación del tribunal de instancia en cuanto a la existencia de hechos materiales en controversia. No obs-tante, cabe destacar que los hechos a los que ambos foros *14aluden están relacionados a los méritos del caso y no al asunto sobre la validez de la cláusula de selección de foro. En cuanto a la mencionada cláusula, el Tribunal de Ape-laciones dispuso que aún “permanece al cometido del Tribunal de Primera Instancia resolver oportunamente la vi-gencia de la misma por las vías argumentativas y/o probatorias que conforme a su discreción determine, a fin de establecer el foro judicial en el que se adjudicará el pleito en sus méritos”.(5)
Insatisfecho aún, el 7 de marzo de 2016 UBS-PR com-pareció ante nosotros mediante una Petición de certiorari y Moción urgente de orden de paralización inmediata en au-xilio de jurisdicción. En sus escritos nos solicitó la parali-zación de los procedimientos ante el Tribunal de Primera Instancia y, a su vez, pidió que revoquemos la Sentencia del Tribunal de Apelaciones. Específicamente, UBS-PR se-ñaló la comisión de dos errores:
Erró el tribunal apelativo al no exigir se ordenara el cumpli-miento específico de la cláusula de selección de foro invocada por UBS PR, basándose en controversias fácticas inmateriales a tal cumplimiento.
Erró el tribunal apelativo al no sopesar la evidencia presen-tada para concluir que, ante la ausencia de prueba alguna que ponga en duda la efectividad de la cláusula de selección de foro, aun así hacía falta una vista evidenciaría. Petición de certiorari, pág. 9.
Por su parte, los recurridos presentaron oportunamente su oposición a la referida solicitud. En ella, reiteraron sus argumentos anteriores sobre que UBS-PR pretendía volver a litigar asuntos que ya fueron atendidos y adjudicados por los tribunales.
Así las cosas, el 8 de marzo de 2016 emitimos una Re-solución, en la cual ordenamos la paralización de los pro-*15cedimientos ante el Tribunal de Primera Instancia y expe-dimos el recurso de certiorari.(6)
Luego de examinar las circunstancias particulares del caso ante nuestra consideración, la totalidad del expe-diente y el estado de derecho aplicable, procedemos a resolver mediante los fundamentos que expondremos a continuación.
(—i HH
A. Las cláusulas contractuales de selección de foro
En nuestro ordenamiento jurídico rige el principio de libre contratación. Por ello, cuando las partes contra-tantes efectúan un negocio jurídico pueden incluir las cláu-sulas y condiciones que estimen necesarias, siempre que éstas no sean contrarias a la ley, la moral y el orden público.(7) Consecuentemente, las obligaciones contraídas, según lo dispuesto, tendrán fuerza de ley entre los contra-tantes y deberán ser cumplidas por éstos.(8) Así pues, si existen las condiciones necesarias para su validez, los tribunales no pueden relevar a una parte de cumplir con lo que se obligó.(9)
Como parte de la voluntad e intención de los con-tratantes, éstos pueden incluir en sus contratos una cláu-sula de selección de foro. El propósito de incluir esa dispo-sición es establecer cuál será el foro donde se atenderán las *16disputas posibles que puedan surgir de la relación contractual entre las partes.
Como anticipamos, en Unisys v. Ramallo Brothers, supra, reconocimos que las cláusulas contractua-les de selección de foro son prima facie válidas y que quien se oponga a su aplicación tendrá el peso de la prueba. No obstante, existen una serie de criterios que se considerarán para determinar si las referidas cláusulas son inaplicables en ciertos casos. A esos efectos, hemos expresado que las cláusulas de selección de foro no aplicarán en las circuns-tancias siguientes:
1. El foro seleccionado resulta ser irrazonable e injusto.
2. De ventilarse el caso en dicho foro, se incurriría en una clara y patente inequidad, o sería irrazonable o injusto.
3. La cláusula no es válida porque fue negociada mediando fraude o engaño.
4. La implantación de dicha cláusula derrotaría la política pú-blica del Estado. (Énfasis suplido).(10)
Es importante señalar que la parte que se opone a la aplicación de la cláusula de selección de foro tiene que de-mostrar que a ésta le aplica una de las excepciones.(11) Ello, pues “[l]a validez y el cumplimiento de los contratos no puede dejarse al arbitrio de uno de los contratantes”.(12)
En cuanto a la excepción de foro no conveniente, hemos expresado que si la cláusula de selección de foro fue producto de la negociación entre los contratantes, quie-nes tuvieron que considerar las ventajas y desventajas del foro seleccionado, no es suficiente alegar que ese foro es inconveniente para que un tribunal decrete su inaplicabilidad.(13) Por ello, en Abengoa, S.A. v. American Intl. Ins., 176 DPR 512, 522 (2009), resolvimos que “la *17parte que alegue que el foro seleccionado en el contrato es inconveniente, deberá demostrar que tal inconveniencia es tan grave que, para todos los propósitos prácticos, sería privado de su día en corte”. Ello pues, “no se puede con-cluir, sin más, que cumplir con la cláusula de selección de foro estipulada en el contrato es injusto e irrazonable”.(14)
Por otro lado, este Tribunal aún no ha tenido la oportu-nidad de pronunciarse sobre la tercera excepción a la apli-cabilidad de una cláusula de selección de foro: cuando la referida cláusula no es válida por haber sido negociada me-diando fraude o engaño. Específicamente, nos compete aclarar en qué consiste el fraude o el engaño que invalida una cláusula contractual de selección de foro. Para ello, examinaremos jurisprudencia federal norteamericana donde este tema ha sido discutido ampliamente.
En el caso de Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 US 395 (1967), el Tribunal Supremo federal interpretó la See. 4 del United States Arbitration Act, 9 USCA sec. 4, la cual provee un remedio a la parte que exige el cumplimiento específico de un acuerdo de arbitraje. A esos efectos, la referida sección establece lo siguiente:
[...] The court shall hear the parties, and upon being satisfied that the making of the agreement for arbitration or the failure to comply therewith is not in issue, the court shall make an order directing the parties to proceed to arbitration in accordance with the terms of the agreement [...] (Énfasis suplido).(15)
Así, el máximo foro federal resolvió que, cuando existe una reclamación sobre un alegado fraude en la inclusión de la cláusula de arbitraje en un contrato, los tribunales fede-rales solo atenderán las controversias relacionadas a la formulación del acuerdo de arbitraje.(16) Ello, pues el esta-*18tuto no permite al tribunal federal considerar reclamacio-nes de fraude al suscribir el contrato en general.(17)
Así las cosas, en The Bremen v. Zapata Off-Shore Co., 407 US 1 (1972), el Tribunal Supremo federal indicó que una cláusula de selección de foro que forma parte de un contrato en el que no ha mediado fraude debe tener pleno efecto. Además, en Scherk v. Alberto-Culver Co., 417 US 506 (1974), se aclaró que el fraude que invalida una cláu-sula de selección de foro, al igual que una cláusula de ar-bitraje, es aquel relacionado con la cláusula misma. En lo pertinente, el máximo Foro federal expresó lo siguiente:
In The Bremen we noted that forum-selection clauses “should be given full effect” when “a freely negotiated private international agreement (is) unaffected by fraud [...].”
This qualification does not mean that any time a dispute arising out of a transaction is based upon an allegation of fraud, as in this case, the clause is unenforceable. Rather, it means that an arbitration or forum-selection clause in a contract is not enforceable if the inclusion of that clause in the contract was the product of fraud or coercion. (Enfasis suplido y citas omitidas).(18)
De lo anterior se concluye que la alegación de fraude que invalida una cláusula de selección de foro no se trata de aquel fraude o engaño relacionado al contrato en general, sino en la inclusión de la cláusula de selección de foro. Así, la parte que pretende dejar sin efecto la cláusula de selección de foro tiene que atacar su validez de forma específica, demostrando que ésta fue incluida en el contrato como resultado de fraude o engaño. Por lo tanto, a una parte no se le debe permitir escapar de una cláusula de selección de foro por el solo hecho de reclamar la invalidez del contrato en general, ya que se presume válido y, por *19ende, la cláusula de selección de foro se mantiene vigente.(19)
Siguiendo la doctrina, en Carnival Cruise Lines, Inc. v. Shute, 499 US 585 (1991), el Tribunal Supremo federal re-solvió que una cláusula de selección de foro en el boleto de un pasajero debe ser respetada cuando no hay evidencia de fraude o abuso para obtener la aceptación de la cláusula y cuando el contrato no se vio afectado por la mala fe en la selección del foro.(20)
Cabe destacar que la mayoría de los tribunales —tanto los federales como los estatales— coinciden en que las cláusulas de selección de foro son apropiadas y obligatorias.(21) Además, una gran cantidad de jurisdiccio-nes concuerdan en que solo en contadas ocasiones una cláusula de selección de foro será invalidada, fundamen-tada en haber sido incluida en un contrato como resultado de ffaude.(22)
B. El mecanismo de la sentencia sumaria
La Regla 36 de Procedimiento Civil, 32 LPRA Ap. V, contiene el mecanismo procesal que provee nuestro orde-namiento para que el tribunal pueda dictar una sentencia de forma sumaria. (23) Ello con el propósito de facilitar la solución justa, rápida y económica de los pleitos en los cua-*20les no existan controversias genuinas de hechos materiales y, por ende, no ameritan la resolución de un juicio plenario.(24)
A esos efectos, la Regla 36.1 de Procedimiento Civil, 32 LPRA Ap. V, permite que cualquier parte en el litigio pueda solicitar al tribunal que dicte una sentencia sumaria a su favor sobre la totalidad del pleito o cualquier parte de la reclamación. A esos fines, la regla dispone que el solici-tante deberá presentar una moción basada en declaracio-nes juradas u otra evidencia que demuestre la inexistencia de una controversia sustancial de hechos esenciales y pertinentes.(25) Por ello, le corresponde a la parte que pro-mueve la moción de sentencia sumaria establecer su dere-cho con claridad y demostrar que no existe controversia sustancial o real en cuanto a algún hecho material.(26)
En cuanto a lo que constituye un hecho material, hemos establecido que es todo aquel que puede afectar el resultado de la reclamación según el derecho sustantivo aplicable.(27) Además, la controversia sobre el hecho material tiene que ser real, por lo que cualquier duda es insufi-ciente para derrotar una solicitud de sentencia sumaria. (28) Es decir, la duda debe ser de tal naturaleza que se pueda colegir la existencia de una controversia real y sustancial sobre hechos esenciales y pertinentes.(29) Cabe destacar, *21que la regla se refiere a hechos “esenciales” y “pertinentes” a la controversia planteada en la solicitud de sentencia sumaria.
Por otro lado, la parte que se opone a que el tribunal resuelva el caso por la vía sumaria no podrá descan-sar solamente en las aseveraciones o negaciones contenidas en sus alegaciones, sino que deberá contestar en forma de-tallada y específica, como lo hiciera la parte solicitante.(30)
Una vez presentadas la solicitud de sentencia su-maria y su oposición, el tribunal analizará tanto los docu-mentos incluidos en ambas mociones como los que obren en el expediente del tribunal, y determinará si la parte oposi-tora controvirtió algún hecho material y esencial o si hay alegaciones de la demanda que no han sido refutadas en forma alguna por los documentos.(31) Así, el tribunal solo dictará una sentencia de forma sumaria cuando suija cla-ramente de los hechos materiales no controvertidos que el promovido no puede prevalecer ante el Derecho aplicable y, además, cuenta con la verdad de todos los hechos necesa-rios para poder resolver la controversia.(32)
I—I H-1 l—i
Por estar estrechamente vinculados entre sí, discutire-mos en conjunto los dos errores señalados.
En síntesis, UBS-PR argumenta que el Tribunal de Ape-laciones incidió al no ordenar el cumplimiento específico de la cláusula de selección de foro, basándose en controversias fácticas inmateriales a tal asunto y al determinar que era *22necesaria la celebración de una vista evidenciaría. Tiene razón.
Como mencionamos, cuando las partes incluyen una cláusula de selección de foro en un contrato, ésta debe ser respetada, pues obedece a la voluntad de los contratantes. Por ello, esta cláusula se presume válida y le corresponde a la parte que se opone a su cumplimiento probar la invalidez.
En este caso, UBS-PR, como sucesora de todos los inte-reses de UBS-USA relacionados con las líneas de crédito otorgadas a los recurridos, solicitó al Tribunal de Primera Instancia que dictara sentencia sumaria, para ordenar el cumplimiento específico de la cláusula de selección de foro contenida en el contrato suscrito. Es decir, la moción fue presentada con el único propósito de demostrar que las partes habían firmado una cláusula de selección de foro que conllevaba que el caso fuese atendido en Utah.
Por su parte, los recurridos alegaron fraude en los con-tratos suscritos con UBS-USA en su oposición a la moción de sentencia sumaria. Particularmente, éstos sostuvieron que las líneas de crédito fueron concedidas ilegalmente, ya que UBS-USA nunca estuvo autorizada en ley para otorgar préstamos en Puerto Rico. Además, adujeron que de las deposiciones que les tomaron a varios de ellos, surge que existe controversia sustancial en cuanto a si éstos acepta-ron repagar a UBS-USA el dinero prestado mediante las referidas líneas de crédito. Ello pues, los recurridos su-puestamente desconocían las circunstancias siguientes: la existencia de UBS-USA, el hecho de que UBS-USA era una entidad separada de UBS-PR y que estaban haciendo ne-gocios con UBS-USA en lugar de UBS-PR. Por ello, argü-yeron que los préstamos otorgados a ellos son nulos ab ini-tio y, consecuentemente, también es nula la cláusula de selección de foro.
De una lectura de las alegaciones de los recurridos contra la aplicabilidad de la cláusula de selección de foro se puede colegir que están dirigidas a rebatir la validez del *23contrato en general, supuestamente, por haber mediado en-gaño sobre quién era la parte contratante al momento de suscribir el acuerdo y por los otros fundamentos expuestos. Incluso, de la oposición a la moción de desestimación que se presentó, surge con claridad su conclusión de que “[l]os préstamos que sin autorización reglamentaria otorgó [UBS-USA] en Puerto Rico, son nulos ab initio y por con-siguiente, también es nula la Cláusula de Selección de Foro”. (Enfasis en el original).(33) En fin, en su oposición, los recurridos no incluyeron alguna alegación específica-mente dirigida a rebatir la presunción de validez de la cláusula de selección de foro.
De acuerdo con la doctrina discutida, consideramos que la validez y aplicabilidad de una cláusula de selección de foro es un asunto de umbral que se debe atender antes de examinar la validez de un contrato en general. Ello pues, su propósito precisamente es que las partes diluciden las posibles controversias surgidas entre ellas en el foro esco-gido por éstas. La eficacia de la cláusula está protegida, pues el contrato se presume válido y, por ende, la cláusula también goza de dicha presunción hasta que se demuestre lo contrario.
Ahora bien, dado a que un foro debe determinar prime-ramente la validez de la cláusula de selección de foro, quien se opone a su aplicación tiene el deber de probar su invalidez. Es decir, tiene que atacar la cláusula en sí, no siendo suficientes las alegaciones contra el contrato en general. Como expusimos, cuando se intenta impugnar una cláusula de selección de foro por haber mediado fraude o engaño (como ocurrió en este caso) no bastará con alegar que el contrato en general se suscribió con esos medios, sino que habrá que demostrar que la cláusula de selección de foro se introdujo al contrato mediante fraude o engaño. De lo contrario, la cláusula mantiene su vigencia y las contro-*24versias que surjan del contrato, incluyendo las alegaciones de fraude en la contratación, se deberán adjudicar en el foro acordado.
Una vez aclarado el asunto de los requisitos para im-pugnar la validez de la cláusula por alegado fraude o en-gaño, pasemos a evaluar si procedía dictar sentencia de forma sumaria.
Como indicamos, en nuestro ordenamiento jurídico, una parte que presente una moción de sentencia sumaria de-berá presentar un escrito fundado en aquella evidencia que demuestre la inexistencia de hechos materiales en contro-versia que sean pertinentes al mencionado propósito, se-gún las disposiciones de la Regla 36 de Procedimiento Civil, supra. De igual modo, quien se opone a que se dicte sentencia sumaria deberá incluir en su moción aquella evi-dencia que esté dirigida específicamente a demostrar la existencia de controversias sobre hechos esenciales.
Por lo tanto, cuando se presente una moción de senten-cia sumaria con el único fin de exigir el cumplimiento es-pecífico de una cláusula contractual de selección de foro, el tribunal solo examinará si existe alguna controversia rela-cionada a la invalidez de la cláusula de selección de foro. Consecuentemente, no considerará algún otro hecho con-cerniente al caso en sus méritos o que esté orientado a impugnar el contrato en general. Ello pues, al momento de evaluar la validez de una cláusula de selección de foro, el cual constituye un asunto de umbral, lo que se analiza es la validez de la cláusula en sí, independientemente de las reclamaciones que se puedan tener sobre el resto del contrato.
De un examen del expediente podemos colegir que el Tribunal de Primera Instancia, al evaluar la moción de sentencia sumaria, lo hizo enmarcado en los méritos del caso y no en la controversia planteada en la moción sobre la validez y exigibilidad de la cláusula de selección de foro.
*25Posteriormente, el Tribunal de Apelaciones, al igual que el foro de instancia, evaluó los méritos del caso sobre la validez del contrato en general, coincidiendo con el tribunal de instancia en cuanto a la existencia de controversia a esos efectos. Además, señaló que le correspondía al Tribunal de Primera Instancia hacer la determinación sobre la validez de la cláusula de selección de foro. Conforme a la normativa expuesta, al evaluar de novo la moción de sen-tencia sumaria, el Tribunal de Apelaciones solo debió con-siderar los hechos materiales relacionados a la validez de la cláusula de selección de foro y no aquellos hechos mate-riales concernientes a las alegaciones del pleito en su totalidad.
Así, ante la moción de sentencia sumaria, los foros re-curridos tenían que limitarse a evaluar si la parte oposi-tora demostró que existían hechos materiales en controver-sia relacionados a algunos de los criterios establecidos en Unisys v. Ramallo Brothers, supra, sobre la validez de las cláusulas de selección de foro que ameritaran la celebra-ción de una vista a esos fines. Por consiguiente, procede devolver el caso al tribunal de instancia para que evalúe la controversia ante sí conforme a lo aquí resuelto.
IV
Por los fundamentos expuestos, revocamos la determi-nación del Tribunal de Apelaciones y ordenamos la devolu-ción del caso al Tribunal de Primera Instancia para que realice el análisis correspondiente conforme a lo aquí resuelto.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez, la Jueza Asociada Señora Pabón Charneco y el Juez Asociado Señor Estrella Martínez no intervienen.

 Unisys v. Ramallo Brothers, 128 DPR 842, 857 (1991).


 Id., pág. 863.


 El 20 de diciembre de 2013, UBS Bank USA (UBS-USA) y UBS Financial Services Incorporated of Puerto Rico (UBS-PR) otorgaron un contrato de venta de *11préstamos en el cual se cedieron a UBS-PR todos los intereses de UBS-USA sobre los préstamos pendientes otorgados a residentes de Puerto Rico, incluyendo los de los recurridos. La cesión se dio luego de una investigación de la Oficina del Comisionado de Instituciones Financieras de Puerto Rico (OCIF) que culminó en un acuerdo re-gulatorio que obligó a UBS-USA a ceder los préstamos a UBS-PR.


 UBS Credit Line Agreement, suscrito entre UBS-USA y Edgardo O. Díaz Fernández y Gladys Bobé. Apéndice de la Petición de certiorari, págs. 95-96.


 Sentencia de Tribunal de Apelaciones de 4 de marzo de 2016, Apéndice de la Petición de certiorari, págs. 661-667.


 Archivada en autos la copia de la notificación de la Resolución el 9 de marzo de 2016.


 Art. 1207 del Código Civil de Puerto Rico, 31 LPRA see. 3372. Véanse, además: Asoc. Res. Los Versalles v. Los Versailles, 194 DPR 258, 266 (2015); BPPR v. Sucn. Talavera, 174 DPR 686, 693 (2008); Cond. Prof. S.J. H. Centre v. P.R.F., Inc., 133 DPR 488, 503 (1993).


 Art. 1044 del Código Civil de Puerto Rico, 31 LPRA see. 2994; Asoc. Res. Los Versalles v. Los Versailles, supra.


 Asoc. Res. Los Versalles v. Los Versailles, supra, pág. 267; De Jesús González v. A.C., 148 DPR 255, 271 (1999).


 Unisys v. Ramallo Brothers, supra, pág. 857.


 Abengoa, S.A. v. American Intl. Ins., 176 DPR 512, 521 (2009).


 Íd.; Art. 1208 del Código Civil, 31 LPRA see. 3373.


 Abengoa S.A v. American Intl. Ins., supra.


 Íd., pág. 522.


 9 USCA see. 4.


 Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 US 395, 403-404 (1967).


 Íd., pág. 404.


 Scherk v. Alberto-Culver Co., 417 US 506, 519 esc. 14 (1974).


 Lambert v. Kysar, 983 F.2d 1110, 1121 (1er Cir. 1993). Véase, además, M. Gruson, Forum-Selection Clauses in International and Interstate Commercial Agreements, 1982 U. Ill. L.Rev. 133, 165 (1982).


 Véase, también, R.A. Gantner, Contracts —Forum Selection— Absent Bad Faith, Fraud or Overreaching, a Reasonable Forum Selection Clause in a Commercial Cruise Form Contract is Enforceable-Carnival Cruise Lines, Inc. v. Shute, 111 S. Ct. 1522 (1991), 22 Seton Hall L. Rev. 505, 510 (1992).


 Véanse: Lambert v. Kysar, supra, pág. 1119 esc. 12; F.M. Dougherty, Validity of contractual provision limiting place or court in which action may be brought, 31 A.L.R.4th 404 (1984).


 Véanse: M.D. Moberly y C.F. Burr, Enforcing Forum Selection Clauses in State Court, 39 Sw. L. Rev. 265, 285 (2009) (“As a result, in Colorado, as in most other jurisdictions, a forum selection clause will rarely be invalidated on the ground that it was induced by fraud”); Hoffman v. Minuteman Press Intern., Inc., 747 F. Supp. 552, 557 esc. 3 (W.D. Mo. 1990) (“[I]t is difficult to envision a situation where there could be fraud in the inducement of a forum clause itself”).


 Torres Pagan et al. v. Mun. de Ponce, 191 DPR 583, 597 (2014).


 Íd. Véanse, también: Reyes Sánchez v. Eaton Electrical, 189 DPR 586, 594-595 (2013); SLG Zapata-Rivera v. J.F. Montalvo, 189 DPR 414, 430 (2013); Nieves Díaz v. González Massas, 178 DPR 820, 847 (2010).


 Regla 36.1 de Procedimiento Civil, 32 LPRA Ap. V.


 Meléndez González et al. v. M. Cuebas, 193 DPR 100, 110 (2015); Mun. de Añasco v. ASES et al., 188 DPR 307, 326 (2013); Nieves Díaz v. González Massas, supra, pág. 848; González Aristud v. Hosp. Pavía, 168 DPR 127, 137 (2006).


 Meléndez González et al. v. M. Cuebas, supra, pág. 110; Ramos Pérez v. Univisión, 178 DPR 200, 213 (2010), citando a J.A. Cuevas Segarra, Tratado de derecho procesal civil, San Juan, Pubs. JTS, 2000, T. I, pág. 609; Mun. de Añasco v. ASES et al., supra, págs. 326-327.


 Meléndez González et al. v. M. Cuebas, supra, pág. 110; Ramos Pérez v. Univisión, supra, págs. 213-214.


 Meléndez González et al. v. M. Cuebas, supra, pág. 110; Ramos Pérez v. Univisión, supra, pág. 214.


 Regla 36.3(c) de Procedimiento Civil, 32 LPRA Ap. V.


 Torres Pagán et al. v. Mun. de Ponce, supra, pág. 598; S.L.G. Szendrey-Ramos v. Consejo Titulares, 184 DPR 133, 167 (2011); Mgmt. Adm. Servs. Corp. v. E.L.A., 152 DPR 599, 611 (2000).


 Meléndez González et al. v. M. Cuebas, supra, págs. 109-110; Const. José Carro v. Mun. Dorado, 186 DPR 113, 129 (2012); Nieves Díaz v. González Massas, supra, pág. 848.


 Oposición a “Moción de desestimación por falta de jurisdicción”, Apéndice de la Petición de certiorari, pág. 252.